Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00191-CV

                                      Allen F. LANIER,
                                          Appellant

                                               v.

                                      CITY OF LAREDO
   and the Firefighters’ and Police Officers’ Civil Service Commission of the City of Laredo,
                                            Appellees

                  From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2010-CVQ-0001113-D2
                        Honorable Monica Z. Notzon, Judge Presiding

    BEFORE CHIEF JUSTICE STONE, JUSTICE MARION, AND JUSTICE MARTINEZ

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

       It is further ORDERED that appellees, the City of Laredo and the Firefighters’ and Police
Officers’ Civil Service Commission of the City of Laredo, recover their costs of appeal from
appellant, Allen F. Lanier. See TEX. R. APP. P. 43.4.

       SIGNED April 24, 2013.


                                                _____________________________
                                                Rebeca C. Martinez, Justice